Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/749,314 filed 01/31/2018 is in response to Applicant’s request for continued examination, RCE, filed 03/17/2021. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Claim Amendment
In the after-final response filed on 01/20/2021 Applicant has amended the claims of the application. The status of the claims stand as follows:
Currently amended 		1, 3-4, 6-7, 15-16 
Canceled 			2, 8, 10, 12, 21-24
Original			5, 9, 11, 13-14, 18-20
Previously presented 		17
Claims 1, 3-7, 9, 11, 13-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1, 3-6, 9, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba Takahito et al. (JP 2005285413 called JP ‘414; English language machine translation used here) in view of Takekawa et al. (U.S. PG Publication 2006/0083962), St-Arnaud et al. (U.S. PG Publication 2005/0053818) and Li et al. (U.S. PG Publication 2009/0163637)

This rejection was presented in the previous Office Action, but it is modified by the newly applied reference of Takekawa, which discloses the mixed layer including an ion conductive region and a porous support and where the mixed layer include silica, to address the amendment of the claims. 
Regarding Claim 1
JP ‘413 discloses a proton conductive membrane containing a proton conductive organic substance (equivalent to ion conductive polymer) in an inorganic porous membrane, wherein the inorganic porous membrane is formed of two types of inorganic fine particles having different average particle diameters of 5 to 50 nm and an inorganic fine particle group having an average particle diameter of 20 to 100 nm larger the inorganic fine particle  group (JP ‘413 paragraph 0001, 0016, 0025), and the inorganic fine particles are silica particles (JP ‘413 paragraph 0017, 0068, 0069, 0070, 0071). The inorganic porous membrane formed of the two types of silica particles of JP ‘413 is considered equivalent to the claimed first silica particles and the second silica particles. Since the proton conductive membrane has the same structural feature of a proton conductive organic substance (equivalent to the ion conductive polymer) and an inorganic porous membrane formed of two types of inorganic fine particles that are silica particles (JP ‘413 0068, 0069) as the claimed electrolyte membrane is considered equivalent the complex electrolyte disclosed.
JP ‘413 discloses the inorganic fine particles are formed into an inorganic porous membrane (JP ‘413 paragraph 0016, 0017) and examples of the inorganic fine particles include silica (JP ‘413 paragraph 0032); and the inorganic porous membrane is filled with a proton conductive organic substance (JP ‘413 paragraph 0020) by immersing it a monomer, across-linking agent and polymerization initiator and the mixture slowly heated (JP ‘413 paragraph 0024, 0077) and form a proton conductive polymer in the pores and the surface of the inorganic porous membrane wherein. In this configuration after polymerization the proton conductive polymer is formed and it permeates into the inorganic porous membrane (JP ‘413 paragraph 0024) that include the inorganic fine particles (JP ‘413 paragraph 0016, 0017) made of silica particles (JP ‘413 paragraph 0024), and the silica particles are considered to be dispersed in the formed proton conductive polymer layer. Conversely, it is also true to consider the proton conductive polymer to 
JP ‘413 teaches the proton conductive membrane obtained by impregnating the thus formed inorganic porous membrane with a proton conductive organic substance has a high proton conductivity, low methanol permeability, and physical properties that can withstand sufficient thinning (JP ‘413 paragraph 0038). Therefore, it would have been obvious to a person of ordinary skill in the art to have formed the proton conductive member by dispersing the inorganic particles having different particle size diameter (JP ‘413 paragraph 0001, 0016, 0025), in the proton conductive substance for the benefit of obtaining a membrane that has high proton conductivity, low methanol permeability and that can withstand sufficient thinning (JP ‘413 paragraph 0038). 
JP ‘413 is silent about the electrolyte membrane has a mixed layer including an ion conductive region and a porous support. Takekawa discloses a composite electrolyte membrane comprising a porous body composed of an inorganic substance and a polymer having proton conductivity and composed of hydrocarbon polymer provided in the pores of the porous body (Takekawa paragraph 0019) and the porous body composed of the inorganic material can be used as a support body of the electrolyte material (Takekawa paragraph 0039), considered equivalent to the mixed layer including ion conductivity region and porous support.  Takekawa also discloses the inorganic porous body contains silica (Takekawa paragraph 0041) considered equivalent to the silica particles. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrolyte membrane of JP ‘413 by the teaching of Takekawa and included in the electrolyte membrane of JP ‘413 the support porous body and ion conductive region in order to provide a support for the electrolyte membrane and 
JP ‘413 is silent about the surface area of the large diameter particles considered equivalent to the first silica particles has surface area of 800 m2/g. St-Arnaud discloses a composite material comprising of inorganic silica dispersed in a polymer matrix (St-Arnaud Abstract), characterized by a good impermeability to gas and liquid fuels commonly used in fuel cell technology usable for proton exchange membrane for fuel cells (St-Arnaud Abstract) and the composite material is proton conductive (St-Arnaud paragraph 0049), thus being ion conductive. St-Arnaud discloses the silica has particles are characterized by surface area of 10 m2/g to 1500 m2/g (St-Arnaud Claim 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the complex electrolyte of JP ‘413 by the teaching of St-Arnaud and used silica particles having surface area as disclosed since according to the St-Arnaud this provides a good impermeability to gas and liquid fuels commonly used in fuel cell technology usable for proton exchange membrane for fuel cells (St-Arnaud Abstract) and the composite material that is proton conductive (St-Arnaud paragraph 0049). The range of the surface area of 10 to 1500 m2/g disclosed by St-Arnaud overlaps with the claimed range of 800 2/g. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
St-Arnaud discloses the silica can be porous silica and fumed silica (St-Arnaud paragraph 0033, Claim 14) disclosed among other types of silica. Choosing porous silica and fumed silica from among the other types of silica would have been obvious to try since it is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E).The porous silica (St-Arnaud paragraph 0033) is considered to be synthetic silica since it is made to be porous.
St-Arnaud is silent about the density of the fumed silica. Li discloses metal oxide powders are often used in polymers to modify mechanical or other properties of the resulting composite, and fumed silica is a well-known reinforcing filler often employed to improve the physical properties of organic rubber and silicone rubber and sealants, and fumed silica often has a pore bulk density of about 25 kg/m3 to 64 kg/m3 (i.e. 25 g/L to 64 g/L) (Li paragraph 0005), and can be further densified (Li paragraph 0006, 0012). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used fumed silica of St-Arnaud in the of density in the range disclosed by Li to modify the complex electrolyte of JP ‘413 since Li teaches that fumed silica having density of 25 g/L to 64 g/L (Li paragraph 0005) and denser fumed silica (Li paragraph 0006, 0012) can be used in polymers to modify mechanical or other properties of the resulting composite (Li paragraph 0005). The claimed range of density of the fumed silica of 50 g/L or greater overlaps with the range of the fumed silica density disclosed by Li (Li paragraph 0005, 0006, 0012). According to the MPEP “In In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 3, 4 JP ‘413 does not explicitly discloses the two types of silica particles include first silica particles having an average particle diameter of 70 nm to 800 nm and second silica particles having an average particle diameter of 3 nm to 40 nm; or the first silica particles having an average particle diameter of 100 nm to 250 nm and second silica particles having an average particle diameter of 5 nm to 15 nm as recited in Claims 3 and 4. JP ‘413, however, discloses the inorganic fine particle group having an average particle diameter of 5 to 50 nm and an inorganic fine particle group having an average particle diameter of 20 to 100 nm larger than the inorganic fine particle group (JP ‘413 paragraph 0017). Thus the range of the smaller diameter particles being 5 nm to 50 nm, the diameter of the larger diameter particles can be 25 nm to 150 nm. This ranges overlap with the claimed range of 3 nm to 40 nm and 70 nm to 800 nm recited in Claim 3 and 5 nm to 15 nm and 100 nm to 250 nm recited in Claim 4. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 5 JP ‘413 disclose a difference in the average particle diameters between the first silica particles and the second silica particles is in a range of 20 nm to 100 nm (JP ‘413 paragraph 0017). This range overlaps with the claimed range of 50 nm to 400 nm. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
Regarding Claim 6 JP ‘413 discloses the silica particle having smaller diameter (equivalent to the second silica particles) is present in 60 mass% (JP ‘413 Table 1). This value is included in the claimed range of 50 parts by weight to 400 part by weight.
Regarding Claim 9 Li discloses the fused silica has surface areas of 175 m2/g to 225 m2/g (Li paragraph 0023). The claimed range of 200 m2/g to 400 m2/g overlaps with the disclosed range.
Regarding Claim 11 St-Arnaud discloses the silica can be porous silica (St-Arnaud paragraph 0033) and the pore diameter is from 0 to 500 angstroms (St-Arnaud Claim 11), this is from 0 to 50 nm. This range overlaps with the claimed range of 1 nm to 5 nm. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 13 JP ‘413 is silent about the ion conductivity of the complex electrolyte membrane of 0.001 mS/cm to 500 mS/cm, however, since the electrolyte complex disclosed by JP ‘413 has the same composition of a polymer and silica particles having a smaller diameter particle and a larger diameter particle (JP ‘413 paragraph 0001, 0068, 0069), it is reasonable to conclude they will have the same ion conductivity.
Regarding Claim 14
Regarding Claim 15 and 16 JP ‘413 discloses the hydrocarbon-based polymer include a sulfonated polysulfone-based polymer, a sulfonated polyethersulfone-based polymer, a sulfonated polyetherketone-based polymer (JP ‘413 paragraph 0052), disclosed among other polymers. Choosing of these polymer from among the other polymer would been obvious to try by the person of ordinary skill in the art since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 IE). JP ‘413 is silent about the average molecular weight of the polymer, but since JP ‘413 discloses the same polymer as presented above, the disclosed polymer will also have the same molecular weight. According to the MPEP 2112.01 II, “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." {In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990) See MPEP 2112.01 II.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba Takahito et al. (JP 2005285413 called JP ‘414; English language machine translation used here) in view of in view of Takekawa et al. (U.S. PG Publication 2006/0083962), St-Arnaud et al. (U.S. PG Publication 2005/0053818) and Li et al. (U.S. PG Publication 2009/0163637) and further in view of Larson et al. (U.S. PG Publication 2007/0065699)

The discussion of JP ‘413, St-Arnaud, Takekawa and Li as applied to Claim 1 is fully incorporated here and applied to the claims in this section.
Regarding Claim 7 JP ‘413 discloses the 65% by mass of the polystyrene fine particles and 35% by mass of colloidal silica (JP ‘413 paragraph 0068), but is silent about the weight percent of the silica relative to the ion conductive polymer is 1-20 parts by weight based on 100 parts by weight of the ion conductive polymer.
Larson discloses a fuel cell electrolyte membrane that preserve proton conductivity (Larson paragraph 0006), and the electrolyte membrane include inorganic additives such as silica (Larson paragraph 0026) and the inorganic additives are present in amount 5% by weight to about 60% based on electrolyte membrane (Larson paragraph 0029). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the silica content of JP ‘413 by the disclosure of Larson and have made it in the disclosed range of 5% by weight to 60% by weight since this range of Larson also includes a lower amount of silica than disclosed by JP ‘413 and can contribute to widening the range of the silica used and can be considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba Takahito et al. (JP 2005285413 called JP ‘414; English language machine translation used here) in view of Santurri et al. (U.S. PG Publication 2009/0176141), St-Arnaud et al. (U.S. PG Publication 2005/0053818) and Li et al. (U.S. PG Publication 2009/0163637)

Regarding Claim 17 JP ‘413 discloses an electrolyte membrane (JP 413 paragraph 0001) comprising a proton conductive membrane (JP ‘413 paragraph 0001) considered equivalent 
JP ‘413 discloses the inorganic fine particles are formed into an inorganic porous membrane (JP ‘413 paragraph 0016) and the inorganic porous membrane is filled with a proton conductive organic substance (JP ‘413 paragraph 0020) by immersing it a monomer, a crosslinking agent and polymerization initiator and the mixture slowly heated (JP ‘413 paragraph 0077) and form a proton conductive polymer in the pores and the surface of the inorganic porous membrane wherein. In this configuration after polymerization a layer of the polymer is formed and the silicon is dispersed in the formed polymer layer. JP ‘413 teaches the proton conductive membrane obtained by impregnating the thus formed inorganic porous membrane with a proton conductive organic substance has a high proton conductivity, low methanol permeability, and physical properties that can withstand sufficient thinning (JP ‘413 paragraph 0038). Therefore, it would have been obvious to a person of ordinary skill in the art to have formed the proton conductive member by dispersing the inorganic particles having different particle size diameter (JP ‘413 (JP ‘413 paragraph 0001, 0016, 0025), in the proton conductive substance for the benefit of obtaining a membrane that has high proton conductivity, low methanol permeability and that can withstand sufficient thinning (JP ‘413 paragraph 0038).
JP ‘413 is silent about the electrolyte membrane comprise of multi-layers that include a mixed layer including first silica particles, and second silica particles having a smaller average particle diameter than the first silica particles.
Santurri discloses a multilayered composite proton exchange membrane (Santurri Title) considered equivalent to an ion conductive. Santurri discloses the multilayer composite proton exchange membrane (i.e. ion conductive) has layers of conductive polymer electrolyte material doped with plurality of nanoparticles (Santurri Abstract, paragraph 0047, 0050), the two layers 16 doped with the nanoparticles 18 are considered equivalent to the mixed layer and conductive layers. Santurri discloses the nanoparticles 18 can be silica (Santurri paragraph 0048,). Santurri teaches the multilayer the construction of composite proton exchange membranes made using alternating layers shows increased durability, improved conductivity over a wide range of relative humidities, improved water management, longer operating times and a reduction of methanol and other gas crossover (Santurri paragraph 0011).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the multi-layers doped with nanoparticles by including the two different size silica particles of JP ‘413 in the nanoparticle doped layers of Santurri, since JP teaches the disclosed proton conductive membrane having different size silica particles provide a proton conductive membrane that simultaneously satisfies at least three properties such as sufficiently high proton conductivity, sufficiently low methanol permeability, and sufficient physical strength to withstand sufficient thinning (JP ‘paragraph 0029).
JP ‘413 is silent about the surface area of the large diameter particles considered equivalent to the first silica particles has surface area of 800 m2/g. St-Arnaud discloses a composite material comprising of inorganic silica dispersed in a polymer matrix (St-Arnaud Abstract), characterized by a good impermeability to gas and liquid fuels commonly used in fuel cell technology usable for proton exchange membrane for fuel cells (St-Arnaud Abstract) and the 
St-Arnaud discloses the silica can be porous silica and fumed silica (St-Arnaud paragraph 0033, Claim 14) disclosed among other types of silica. Choosing porous silica and fumed silica from among the other types of silica would have been obvious to try since it is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). The porous silica (St-Arnaud paragraph 0033) is considered to be synthetic silica since it is made to be porous.
St-Arnaud is silent about the density of the fumed silica. Li discloses metal oxide powders are often used in polymers to modify mechanical or other properties of the resulting composite, and fumed silica is a well-known reinforcing filler often employed to improve the physical properties of organic rubber and silicone rubber and sealants, and fumed silica often has a pour bulk density of about 25 kg/m3 to 64 kg/m3 (i.e. 25 g/L to 64 g/L) (Li paragraph 0005), and can be further densified (Li paragraph 0006, 0012). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used fumed silica of St-Arnaud in the of density in the range disclosed by Li to modify the complex electrolyte of JP ‘413 since Li teaches that fumed silica having density of 25 g/L to 64 g/L (Li paragraph 0005) and denser fumed silica (Li paragraph 0006, 0012) can be used in polymers to 
Regarding Claim 18 JP ‘ 413 does not explicitly discloses the two types of silica particles include first silica particles having an average particle diameter of 70 nm to 800 nm and second silica particles having an average particle diameter of 3 nm to 40 nm; recited in claim 18. JP ‘413, however, discloses the inorganic fine particle group having an average particle diameter of 5 to 50 nm and an inorganic fine particle group having an average particle diameter of 20 to 100 nm larger than the inorganic fine particle group (JP ‘413 paragraph 0017). Thus the range of the smaller diameter particles being 5 nm to 50 nm, the diameter of the larger diameter particles can be 25 nm to 150 nm. This ranges overlap with the claimed range of 3 nm to 40 nm and 70 nm to 800 nm recited in Claim 18. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 19 and 20 ion conductive region includes an ion conductive polymer and the ion conductive polymer is a hydrocarbon-based polymer (JP ‘413 paragraph 0052).
Response to Argument
Applicant traverses the rejection of the claims presented in the previous Office Action dated 10/20/2021. Applicant presents the amended claim 1 including a mixed (Remarks page 7-
Applicant also presets dependent Claim 14  and notes that Claim 14 further recite “the ion conductive polymer is a hydrocarbon based polymer and this feature further defines over JP ‘413 and provided surprising results and cites paragraph [0027]-[0028] (Remarks page 9). Examiner notes JP ‘413 also discloses the ion conductive polymer is a hydrocarbon based polymer (JP ‘413 paragraph 0051, 0052), which is anticipated by the primary reference of JP ‘413, and that allegations of unexpended results cannot overcome a limitation that is being anticipated. 
For reasons presented here in this Office and in the previous Office Acton the claimed invention is rendered obvious over the applied references.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722